IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE                                       No. 84945
                    RESIGNATION OF PAUL M. MEADOR,
                    BAR NO. 4121.

                                                                               [1 ED -=



                                                                                JUL 13 20
                                                                               EL
                                                                             OLE
                                                                          BY
                                                                                HIEF DEPUTY CLERK


                             ORDER GRANTING PETITION FOR RESIGNATION
                                  This is a joint petition by the State Bar of Nevada and attorney
                   Paul M. Meador for his resignation from the Nevada bar.
                                  SCR 98(5) provides that Nevada attorneys who are not actively
                   practicing law in this state may resign from the state bar if certain
                   conditions are met. The petition includes statements from state bar staff
                   confirming that no disciplinary, fee dispute arbitration, or client security
                   fund matters are pending against Meador; and that he is current on all
                   membership fee payments and other financial commitments relating to his
                   practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                  Bar counsel has recommended that the resignation be
                   approved, and the Board of Governors has approved the application for
                   resignation.      See SCR 98(5)(a)(2).      Meador acknowledges that his
                   resignation is irrevocable and that the state bar retains continuing
                   jurisdiction with respect to matters involving a past member's conduct prior
                   to resignation. See SCR 98(5)(c)-(d). Finally, Meador has submitted an
                   affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
      OF


                                                                                    1,1,- 110 2 7
    NEVADA


(0) 1947A 64001,
                                  The   petition   satisfies the     requirements of SCR 98(5).
                      Accordingly, we approve attorney Paul M. Meador's resignation.       SCR
                      98(5)(a)(2). The petition is hereby granted.
                                  It is so ORDERED.




                      cc:   Bar Counsel, State Bar of Nevada
                            Paul M. Meador
                            Executive Director
                            Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    Mfatiz